DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

The Amendments filed 02/10/2022 responsive to the Office Action filed 11/16/2021 has been entered. Claims 1, 2, 6, 10, 14 and 18 have been amended. Claim 21 has been canceled. Claim 22 was previously withdrawn. Claims 1-20 and 22 remain pending in this application.
Upon further consideration of the previous office action and upon updating searches, the previous rejection has been withdrawn because of the reason recited in the Response to Arguments.
Thus, the following action is a second non-final office action.

Response to Arguments

Claim 2 has been amended to address the indefiniteness, thus the rejection of claims 2 and 3 under 112(b) has been withdrawn.
Applicant arguments, see Amendments page 8 filed 02/10/2022, with respect to the rejection of the claim 1 under 103 have been fully considered and specifically Applicant argument “the film that forms on the dialysis tube does not form a pattern within the tube…one cannot "print" a pattern using the dialysis step in Yi.” is persuasive. Therefore, the previous rejection of claim 1 has been withdrawn. However, upon further consideration, a new ground(s) of rejection of claim 1 under 103 is made in view of Kajiura et a. (US 2009/0211901) in view of Anderson et al. (“Hydrodynamic Permeability of Hydrogels Stabilized within Porous Membranes”, Ind. Eng. Chem. Res. 1996, 35, 3179-3185 – of record).
Applicant arguments, see Amendments page 7 filed 02/10/2022, with respect to the rejection of the claim 1 under 103 have been fully considered but are not persuasive.
Applicant argues that “there is no mention, and therefore, no teaching or suggestion in Anderson, of the presence of any nanoparticle, e.g., a carbonaceous nanoparticle (see, Applicant claims 5 and 10), nor any type of surfactant in the gels used by Anderson's to make his supported membrane. This is a very important technical distinction because there remains no teaching in the collective teachings/suggestions of Yi/Goredema/Anderson that one can actually form a "nanoparticle device by removing the surfactant [present in] the colloidal composition through pores of the hydrogel" as required of Applicant's claimed method even if one is to assume that hydrogel includes an acrylamide gel”.
These arguments are found to be unpersuasive because:

Kajiura teaches a colloidal composition comprising nanoparticles and a surfactant (“dispersing a CNT in a surfactant to form a dispersion”, Pa [0063]) and printing the composition on the filer membrane to filter the CNT film and remove the surfactant (“forming CNT films … by PDMS transfer printing”, Pa [0066]), but does not teaches a hydrogel. Anderson teaches polyacrylamide (PA) gels synthesized in semirigid membranes as a viable separation device having mechanical stability during dialysis. Thus, one would have found it obvious to replace Kajiura’s filter membrane with polyacrylamide (PA) gels synthesized in semirigid membrane for the purpose of mechanical stability of the membrane during dialysis. 

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 19 recites the limitation “the multi-layer is transferred to the substrate with the stacking order maintained”. It renders the claim indefinite since the limitation is contradictory to the limitation “transferring the nanoparticle device to the substrate by contacting the substrate with a surface of the floating nanoparticle device opposite from a face of the hydrogel.” in the referred claim 18 because the transferring method in claim 18 results in the multi-layer with an opposite stacking order.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 4-7, 9, 13, 15, 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kajiura et a. (US 2009/0211901) in view of Anderson et al. (“Hydrodynamic Permeability of Hydrogels Stabilized within Porous Membranes”, Ind. Eng. Chem. Res. 1996, 35, 3179-3185 – of record). 

With respect to claim 1, Kajiura teaches a method of producing a nanoparticle device (“carbon nanotube (CNT) film preparing methods”, Pa [0008]), the method comprising:
printing a colloidal composition on a filter membrane in a pattern, the colloidal composition comprising nanoparticles and a surfactant (“dispersing a CNT in a 
forming a nanoparticle device by removing the surfactant in the colloidal composition through pores of the filter membrane (“filtering out the dispersion with a filter membrane and forming a CNT film on the filter membrane; removing substantially all of the surfactants on the obverse side of the CNT film by a buffer.”, Pa [0063] and “the filter membranes can filter out the surfactants in the CNT dispersion.”, Pa [0069]).

Kajiura teaches that the present application is not limited to the type of filter membranes used in the method of the first embodiment, provided that the filter membranes can filter out the surfactants in the CNT dispersion (Pa [0069]) and the CNT film on the filter membrane is dialyzed against a buffer until substantially all the surfactants on the obverse side of the CNT film are removed (Pa [0091]), but is silent to a hydrogel.
Anderson relates to polyacrylamide (PA) gels synthesized in semirigid membranes and teaches that gels is a viable separation device (pg 3179 line 1 in Introduction), and the purpose of this work was to demonstrate that cross-linked polymer gels can be stabilized against mechanical and osmotic forces by confining them in a microporous support (Abstract lines 1-4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Kajiura with the teachings of Anderson and replace Kajiura’s filter membrane with polyacrylamide (PA) gels synthesized in semirigid membrane for the purpose of mechanical stability of the membrane during dialysis. It KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, C.).

With respect to claim 2, Kajiura as applied to claim 1 above further teaches that the surfactant is t-octylphenoxy-poly(ethoxyethanol) (“Triton X-100”, Pa [0067]).

With respect to claims 4 and 5, Kajiura as applied to claim 1 above further teaches that the nanoparticles are single-wall carbon nanotubes (Pa [0022]).

With respect to claim 6, Anderson as applied in the combination regarding claim 1 above teaches that the hydrogel is acrylamide polymer (“polyacrylamide (PA) gels”, Abstract).

With respect to claim 7, Anderson as applied in the combination regarding claim 1 above teaches that the pores inside the hydrogel have a diameter of 1 nm to 10 μm (“polyacrylamide (PA) gels synthesized in semirigid membranes having a hydraulic mean pore diameter of 0.5 µm”, Abstract).

With respect to claim 9, Anderson as applied in the combination regarding claim 7 above teaches that the hydrogel is acrylamide polymer (“polyacrylamide (PA) gels”, Abstract), and the volume fraction of the polymer is 0.12±0.01 (pg 3180, co 2 line 

With respect to claim 13, Kajiura as applied to claim 1 above further teaches that the pattern is at least a one-dimensional pattern (“PDMS transfer printing”, Pa [0066]).

With respect to claim 15, Kajiura as applied to claim 1 above further teaches transferring the nanoparticle device formed on the hydrogel to a substrate (“the CNT film is optionally transferred onto a substrate.”, Pa [0092]).

With respect to claim 16, Kajiura as applied to claim 15 above further teaches that the CNT film is optionally transferred onto a substrate and then the filter membrane is removed by a suitable method, as a result, the CNT film is left on the substrate (Pa [0092]-[0093]). Thus, one would appreciate that the transferring of the nanoparticle device (“CNT film”) to the substrate is inherently performed by contacting the substrate with an upper surface of the filter membrane. 

With respect to claim 20, Kajiura as applied to claim 1 above further teaches that the nanoparticle device is a flexible electrode device, a transparent electrode device, a biosensor device, a strain sensor device, a pressure sensor device, a memory device, a logic device, an energy device, or an electrochemical device (“flexible .

Claims 3, 10-12, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kajiura et a. (US 2009/0211901) in view of Anderson et al. (“Hydrodynamic Permeability of Hydrogels Stabilized within Porous Membranes”, Ind. Eng. Chem. Res. 1996, 35, 3179-3185 – of record) as applied to claim 1 above, and further in view of Yi et al. (US 9,226,403 – of record). 

With respect to claim 3, Kajiura as applied to claim 1 above does not specifically teaches that the surfactant is sodium-cholate.
In the same field of endeavor, a method for preparing a hybrid electronic sheet, Yi teaches that the colloid material may be prepared by adding a graphitic material to a solution containing a surfactant, for example, sodium cholate, and stabilizing the same (Co 4 li 47-51).
One would have found it obvious to substitute sodium cholate for Kajiura’s surfactant for the purpose of obtaining the same result, since it has been held that where the simple substitution of one known element for another is likely to be obvious KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143 (I)(B)).

With respect to claims 10-12, Kajiura as applied to claim 1 above teaches that the nanoparticle is a carbonaceous material (CNT), but does not specifically teaches that the composition further comprises a peptide having the ability to bind to the carbonaceous material or a phage displaying a peptide having the ability to bind to the carbonaceous material.
In the same field of endeavor, a method for preparing a hybrid electronic sheet, Yi teaches preparing a mixture by mixing a colloid material including a graphitic material with a biomaterial capable of binding to the graphitic material (Co 4 li 37-39) to produce a hybrid electronic sheet which exhibits good compatibility with biomaterials and can be further functionalized with, for example, an enzyme that selectively reacts with a biochemical substance (Co 2 li 34-54), and further teaches that the biomaterial may be an M13 phage genetically modified to be capable of binding to the graphitic material in which a peptide including one or more amino acid sequence selected from DSWAADIP (SEQ ID NO 1) and DNPIQAVP (SEQ ID NO 2) is displayed (Co 5 li 13-20). 
It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to modify Kajiura with the teachings of Yi and mix Yi’s biomaterial to Kajiura’s dispersion for the purpose of forming a hybrid electronic sheet having good compatibility with biomaterials and availability of functionalization with an enzyme that selectively reacts with a biochemical substance.

With respect to claim 18, Kajiura as applied to claim 15 above does not specifically teach that the transferring of the nanoparticle device to the substrate comprises: separating the nanoparticle device from the hydrogel by adding a liquid in which the nanoparticle device formed on the hydrogel is able to float; and transferring the nanoparticle device to the substrate by contacting the substrate with a surface of the floating nanoparticle device opposite from a face of the hydrogel.
In the same field of endeavor, a method for preparing a hybrid electronic sheet, Yi teaches that the method comprises preparing a mixture and forming an electronic sheet in an aqueous solution by dialyzing the mixture using a membrane (Co 2 li 29-33), and each membrane tube was transferred to triply distilled water and the electronic sheet was detached by twisting the membrane of the membrane tube and then dried (Co 10 li 46-48; one would appreciate that the detached electronic sheet is able to float on water.), and a high-performance electronic sheet can be transferred onto various substrates (Co 2 li 62-63).
It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to modify Kajiura with the teachings of Yi and incorporate Yi’s transferring method into Kajiura such that the one would transfer the membrane with the CNT film into triply distilled water and detach the CNT film by twisting the membrane in order to separate the CNT film from the membrane and transfer the CNT film on the substrate. One would have found it obvious to select one side of the CNT film being transferred to the substrate between two sides in order to obtain the desired CNT device.

With respect to claim 19, Yi as applied in the combination regarding claim 18 above further teaches that a multi-layer is formed by immobilizing an enzyme onto the composition (“Preparation of Hybrid Enzyme Electronic Sheet Functionalized with Biochemical Enzyme” and “the phage surface was functionalized with the enzyme HRP”, Co 14 li 55-56 and Co 15 li 12-13), and one would have found it obvious to select one side of the CNT film being transferred to the substrate between two sides in order to obtain the CNT device having the desired stacking order.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kajiura et a. (US 2009/0211901) in view of Anderson et al. (“Hydrodynamic Permeability of Hydrogels Stabilized within Porous Membranes”, Ind. Eng. Chem. Res. 1996, 35, 3179-3185 – of record) as applied to claim 7 above, and further in view of Parsa et al. (“Introduction of agarose gel as a green membrane in electromembrane extraction”, Journal of Chromatography A, 1497 (2017) 47–55, – of record). 

With respect to claim 8, Anderson as applied in the combination regarding claim 7 above teaches using the acrylamide polymer hydrogel (“polyacrylamide (PA) gels”, Abstract) as a separation device, but does not specifically teach that the hydrogel is 0.1 wt % to 10 wt % agarose gel.
Parsa relates to agarose gel as a green membrane in electromembrane extraction and teaches that agarose gel with concentration of 3%(w/v) was used as membrane in electromembrane extraction (EME) without using any organic solvent (Abstract).
KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143 (I)(B)).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Kajiura et a. (US 2009/0211901) in view of Anderson et al. (“Hydrodynamic Permeability of Hydrogels Stabilized within Porous Membranes”, Ind. Eng. Chem. Res. 1996, 35, 3179-3185 – of record) as applied to claim 1 above, and further in view of Gruner et al. (US 2008/0001141). 

With respect to claim 14, Kajiura as applied to claim 1 above teaches PDMS transfer printing (Pa [0066]), but does not specifically teaches that the printing of the colloidal composition in the pattern is performed by repeating 2 to 20 times the printing of the same colloidal composition, or the printing further includes a printing of a different colloidal compositions atop the printed colloidal composition 2 to 20 times to provide multiple layers.
In the same field of endeavor, doped transparent and conducting nanostructure networks, Gruner teaches that nanostructures are prepared in solution, and the dopant molecules are prepared in solution, the solution is vacuum filtered through a porous membrane, with the nanostructure network being deposited on top of the filter, a solution of dopants is then vacuum filtered over the nanostructures, such that the 
It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to modify Kajiura with the teachings of Gruner and substitute Gruner’s method on the filter for Kajiura’s printing on the membrane in order to form a multi-layered structure of doped transparent and conducting nanostructure networks.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Kajiura et a. (US 2009/0211901) in view of Anderson et al. (“Hydrodynamic Permeability of Hydrogels Stabilized within Porous Membranes”, Ind. Eng. Chem. Res. 1996, 35, 3179-3185 – of record) as applied to claim 15 above, and further in view of Toyoda et al. (US 4,213,926 – of record). 

With respect to claim 17, Kajiura as applied to claim 15 above does not specifically teaches that the transferring of the nanoparticle device to the substrate is performed by pouring a solution capable of hardening onto the upper surface of the hydrogel, allowing the solution to harden, and then detaching the hardened solution from the hydrogel.

One would have found it obvious to incorporate Toyoda’s method such that one would put the patterned electronic sheet formed on the hydrogel in the mold, pour the mixture for forming the substrate material onto the patterned electronic sheet formed on the hydrogel, harden the mixture and separate the hydrogel and the mold for the purpose of transferring the patterned electronic sheet on the substrate. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUNJU KIM whose telephone number is (571)270-1146.  The examiner can normally be reached on 8:00-4:00 EST M-Th; Flexing Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YUNJU KIM/Examiner, Art Unit 1742